UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-6604


CLARENCE MILLER,

            Plaintiff - Appellant,

             v.

SGT KIMBERLY GARVIN, a/k/a Kimberly Garvin; DHO MR. ERNEST
ROWE,

            Defendants - Appellees,

             and

DENNIS PATTERSON,            Region    2   Deputy   Director;   WARDEN     MR.
STEVENSON,

            Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:15-cv-00108-TMC)


Submitted: June 20, 2017                                        Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Clarence Scott Miller, Appellant Pro Se. Carmen Vaughn Ganjehsani, RICHARDSON
PLOWDEN, Columbia, South Carolina, and Drew Hamilton Butler, RICHARDSON
PLOWDEN, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Clarence Scott Miller appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Miller’s 42 U.S.C. § 1983

motion for failure to comply with a discovery order and for lack of prosecution under

Fed. R. Civ. P. 37 & 41. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Miller v. Garvin, No.

6:15-cv-00108-TMC (D.S.C. Mar. 8, 2016). We deny Miller’s motion for appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            3